Citation Nr: 0707932	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-27 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
chronic strain, lumbosacral spine, associated with right 
extensor longus, claimed as great right toe, currently 
evaluated as noncompensable.

2.  Entitlement to a higher initial disability rating for 
chronic strain, thoracic spine, associated with right 
extensor longus, claimed as great right toe, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from May 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record shows that the veteran's most recent VA 
examination in relation to his lumbar and thoracic spine 
disabilities was in February 2003.  In his January 2007 
appellant's brief, the veteran's representative notes that 
the veteran has submitted records showing that his 
disabilities have increased in severity since the February 
2003 VA examination and requests a new VA examination.  The 
Board notes that the veteran has submitted 2005 treatment 
records from E. W., D. C. which show complaints of increased 
pain and decreased range of motion in both the veteran's 
lumbar and thoracic spine.  As the record demonstrates that 
the veteran's disabilities may have increased in severity 
since his most recent VA examination, the Board believes a 
new VA examination is necessary to assess the current extent 
and severity of the veteran's spinal disabilities.  While the 
Board is not required to direct new examinations simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).  

The Board notes that the regulations pertaining to the spine 
changed in September 2003, the veteran has not had an 
opportunity to have his claim evaluated under both the old 
and the revised criteria.  This should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his lumbar and 
thoracic spine disabilities.  Such tests 
as the examining physician deems necessary 
should be performed.  All findings should 
be reported in detail.  The examiner 
should specifically address the following:

a) Report the veteran's range of motion of 
the lumbar and thoracic spine in degrees.  

b) State whether the lumbar or thoracic 
spine exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
lumbar and/or thoracic spine disability 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

c) Give an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar and/or thoracic spine is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

d)  State whether the veteran has chronic 
lumbosacral strain with characteristic 
pain on motion, muscle spasms, loss of 
lateral spine motion.

2.  Review the expanded record and 
readjudicate the claims taking into 
consideration the rating criteria prior 
to and after September 2003.  The case 
should then be returned to the Board, if 
in order, for further review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


